        Case 1:20-cv-01322-DAD-JLT Document 12 Filed 01/27/21 Page 1 of 1


1
2
3
4
5
6
7
8                                UNITED STATES DISTRICT COURT
9
                                  EASTERN DISTRICT OF CALIFORNIA
10
11   PEDRO JOSE GONZALEZ, et al.,                  )    Case No.: 1:20-CV-01322-DAD-JLT
                                                   )
12                 Plaintiffs,                     )    ORDER REQUIRING THE PARTIES TO FILE A
13          v.                                     )    JOINT STATUS REPORT
                                                   )
14   SUBARU OF AMERICA, INC.,                      )
                                                   )
15                 Defendant.                      )
16
17          On December 7, 2020, the parties indicated they consented “to ADR Procedure No. 2, and will

18   appear before a neutral selected from the Court’s mediation panel.” (Doc. 9 at 11.) However, the

19   parties have decided instead to retain a private mediator. (Doc. 11) Thus, the Court ORDERS:

20          1.     Within 14 days, the parties SHALL file a joint report providing the details about the

21   planned mediation and whether the matter should remain stayed throughout the mediation process.

22
23   IT IS SO ORDERED.

24      Dated:    January 27, 2021                          /s/ Jennifer L. Thurston
25                                                     UNITED STATES MAGISTRATE JUDGE

26
27
28
